BRYAN, Circuit Judge.
This is a libel to forfeit an automobile seized by customs officers while there was concealed in it, in the course of transportation, intoxicating liquor which had “lately theretofore been unlawfully imported into the United States.” Section 498, title 19 USCA, was indorsed on the back of the libel. The District Court on final hearing, although it held that under the evidence a ease of forfeiture had been made out, dismissed the libel on the sole ground that the section of the law indorsed on it had been repealed.
It is true that 19 USCA § 498 was repealed by the Tariff Act of June 17, 1980, 46 Stat. 762, § 651 (a) (1). But its provisions were at the same time re-enacted almost in haee verba. 19 USCA § 1594. The same provision of law was therefore kept in force without interruption. The indorsement on the libel of the repealed statute was no part of the libel. The only material question before the court was whether the facts alleged made out a ease of forfeiture under any law of the United States. Williams v. United States, 168 U. S. 382, 389, 18 S. Ct. 92, 42 L. Ed. 509; Wessels v. United States (C. C. A.) 262 P. 389.
The judgment is reversed, and the cause remanded for further proceedings not inconsistent with this opinion.